
	

114 HR 944 : To reauthorize the National Estuary Program, and for other purposes.
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 944
		IN THE SENATE OF THE UNITED STATES
		June 2, 2015Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To reauthorize the National Estuary Program, and for other purposes.
	
	
 1.Competitive awardsSection 320(g) of the Federal Water Pollution Control Act (33 U.S.C. 1330(g)) is amended by adding at the end the following:
			
				(4)Competitive awards
 (A)In generalUsing the amounts made available under subsection (i)(2)(B), the Administrator shall make competitive awards under this paragraph.
 (B)Application for awardsThe Administrator shall solicit applications for awards under this paragraph from State, interstate, and regional water pollution control agencies and entities, State coastal zone management agencies, interstate agencies, other public or nonprofit private agencies, institutions, organizations, and individuals.
 (C)Selection of recipientsIn selecting award recipients under this paragraph, the Administrator shall select recipients that are best able to address urgent and challenging issues that threaten the ecological and economic well-being of coastal areas. Such issues shall include—
 (i)extensive seagrass habitat losses resulting in significant impacts on fisheries and water quality; (ii)recurring harmful algae blooms;
 (iii)unusual marine mammal mortalities; (iv)invasive exotic species that may threaten wastewater systems and cause other damage;
 (v)jellyfish proliferation limiting community access to water during peak tourism seasons; (vi)flooding that may be related to sea level rise or wetland degradation or loss; and
 (vii)low dissolved oxygen conditions in estuarine waters and related nutrient management.. 2.Authorization of appropriationsSection 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) is amended by striking subsection (i) and inserting the following:
			
				(i)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Administrator $27,000,000 for each of fiscal years 2016 through 2020 for—
 (A)expenses relating to the administration of grants or awards by the Administrator under this section, including the award and oversight of grants and awards, except that such expenses may not exceed 5 percent of the amount appropriated under this subsection for a fiscal year; and
 (B)making grants and awards under subsection (g). (2)Allocations (A)Conservation and management plansNot less than 80 percent of the amount made available under this subsection for a fiscal year shall be used by the Administrator for the development, implementation, and monitoring of each of the conservation and management plans eligible for grant assistance under subsection (g)(2).
 (B)Competitive awardsNot less than 15 percent of the amount made available under this subsection for a fiscal year shall be used by the Administrator for making competitive awards described in subsection (g)(4)..
		
	Passed the House of Representatives June 1, 2015.Karen L. Haas,Clerk